DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments to the claims and specification filed 12/28/2020 have been considered.
The applicant’s amendments to claim 1 have corrected previous 112 2nd paragraph issues.  As such those rejections are hereby withdrawn.
The applicant’s amendments to claim 1 also further limit the structure of the ionic based functional polymer, the ionic functional density.  Although the prior art teaches the use of polymers, the prior art fails to teach or suggest ionic polymers meeting the requirements of the instant claims.  Namely, the applicant’s definition of the ionic functional group density was not taught in the prior art of record.  Nor does the prior art provide any motivation for constructing the polymer to meet this group density requirements.
As the prior art fails to anticipate or render obvious the applicant’s claimed composition containing the functional polymer, previous anticipatory rejections are hereby withdrawn.
As no other objections or rejections are pending in this case, instant claims 1-21 are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761